                                                                                   Case 2:20-cv-02248-JCM-NJK Document 20
                                                                                                                       22 Filed 01/06/21
                                                                                                                                01/07/21 Page 1 of 3




                                                                           1 CARLETON R. BURCH
                                                                             Nevada Bar No. 10527
                                                                           2 crb@amclaw.com
                                                                             JANIECE S. MARSHALL
                                                                           3 Nevada Bar No. 4686
                                                                             jm@amclaw.com
                                                                           4 ANDERSON, McPHARLIN & CONNERS LLP
                                                                             601 S. Seventh Street
                                                                           5 Las Vegas, Nevada 89101
                                                                             TELEPHONE: (702) 479-1010  FACSIMILE: (702) 479-1025
                                                                           6
                                                                             Attorneys for Defendant Illinois National
                                                                           7 Insurance Company

                                                                           8                                 UNITED STATES DISTRICT COURT

                                                                           9                                        DISTRICT OF NEVADA

                                                                          10
ANDERSON, MCPHARLIN & CONNERS LLP




                                                                          11 EB HOLDINGS II, INC. and QXH II, INC.,                Case No. 2:20-cv-02248-JCM-NJK

                                                                          12                   Plaintiffs,
                                    (702) 479-1010 • FAX (702) 479-1025




                                                                                                                                   STIPULATION TO EXTEND TIME FOR
                                       LAS VEGAS, NEVADA 89101




                                                                          13            vs.                                        DEFENDANT ILLINOIS NATIONAL
                                         601 S. SEVENTH STREET




                                                                                                                                   INSURANCE COMPANY TO ANSWER
                                                                          14 ILLINOIS NATIONAL    INSURANCE                        COMPLAINT
                                                 LAWYERS




                                                                             COMPANY; CONTINENTAL CASUALTY
                                                                          15 COMPANY and FEDERAL INSURANCE                         (FIRST REQUEST)
                                                                             COMPANY,
                                                                          16
                                                                                      Defendants.
                                                               TEL




                                                                          17

                                                                          18
                                                                                        Pursuant to LR-6-1, 6-2 and 7-1 Defendant ILLINOIS NATIONAL INSURANCE
                                                                          19
                                                                               COMPANY (“Illinois National”), by and through its counsel Carleton R. Burch of the law firm of
                                                                          20
                                                                               Anderson McPharlin & Conners LLP and Plaintiffs EB HOLDINGS II, INC., by and through its
                                                                          21
                                                                               counsel Talitha Gray Kozlowski of the law firm of Garman Turner Gordon LLP and QXH II, INC.,
                                                                          22
                                                                               by and through its counsel Paul C. Fuener of the law firm K&L Gates LLP, have agreed to extend
                                                                          23
                                                                               the time for Defendant Illinois National to respond to Plaintiffs’ Complaint to January 15, 2021. 1
                                                                          24
                                                                                        This request is for good cause and not for undue delay given:
                                                                          25

                                                                          26
                                                                               1
                                                                              The parties submitted a prior stipulation to extend the time; however, this Court denied the
                                                                          27
                                                                             extension, without prejudice, as the prior stipulation did not comport with LR IA 6-1 as it failed to
                                                                          28 give a reason for the requested extension.

                                                                                                                                                        Case No. 2:20-cv-02248-JCM-NJK
   2305483.1 05735-105-A
                                                                               Case 2:20-cv-02248-JCM-NJK Document 20
                                                                                                                   22 Filed 01/06/21
                                                                                                                            01/07/21 Page 2 of 3




                                                                           1          1.     Plaintiffs Eb Holdings and QXH II filed their Complaint on or about December 11,

                                                                           2 2020.

                                                                           3          2.     Defendant Illinois National Insurance Company’s answer to the Complaint is

                                                                           4 currently due on or before January 6, 2021.

                                                                           5          3.     Defendant Illinois National Insurance Company seeks an extension to answer the

                                                                           6 Complaint from January 6, 2021 to January 15, 2021.

                                                                           7          4. Defendant Illinois National Insurance Company requires additional time to adequately

                                                                           8 prepare the answer to the Complaint as a result of:

                                                                           9                 (a)    Pre-existing professional commitments of its counsel in other matters

                                                                          10 including, but not limited, to preparing the Respondent’s Brief in Pound for Pound Promotions, Inc.
ANDERSON, MCPHARLIN & CONNERS LLP




                                                                          11 v. Golden Boy Promotions, Inc., Case A-16-73956, before the Nevada Supreme Court filed on

                                                                          12 January 4, 2021;
                                    (702) 479-1010 • FAX (702) 479-1025
                                       LAS VEGAS, NEVADA 89101




                                                                          13                 (b)    Delays resulting from COVID-19 pandemic due to the closing of the legal
                                         601 S. SEVENTH STREET




                                                                          14 offices in both California and Nevada as well as client representatives working remotely and in
                                                 LAWYERS




                                                                          15 different time zones; and

                                                                          16                 (c)    The recent state and federal holidays which has shortened working days to
                                                               TEL




                                                                          17 prepare answers in conjunction with the already scheduled vacation time of counsel around the

                                                                          18 holidays.

                                                                          19 / / /

                                                                          20 / / /

                                                                          21 / / /

                                                                          22 / / /

                                                                          23 / / /

                                                                          24 / / /

                                                                          25 / / /

                                                                          26 / / /

                                                                          27 / / /

                                                                          28 / / /

                                                                                                                               2                    Case No. 2:20-cv-02248-JCM-NJK
   2305483.1 05735-105-A
                                                                               Case 2:20-cv-02248-JCM-NJK Document 20
                                                                                                                   22 Filed 01/06/21
                                                                                                                            01/07/21 Page 3 of 3




                                                                           1         5.     There have been no other extensions of time to answer the Complaint in this matter.

                                                                           2         IT IS SO STIPULATED:

                                                                           3 Dated this 5th day of January 2021.

                                                                           4   GARMAN TURNER GORDON LLP                        K&L GATES LLP

                                                                           5
                                                                               /s/Talitha Gray Kozlowski                       /s/ Paul C. Fuener
                                                                           6   GREGORY E. GARMAN, ESQ.                         THOMAS E. BIRSIC, ESQ.
                                                                               TALITHA GRAY KOZLOWSKI, ESQ.                    PAUL C. FUENER, ESQ.
                                                                           7   TERESA M. PILATOWICZ, ESQ.                      K&L Gates Center
                                                                               7251 Amigo Street, Suite 210                    210 Sixth Avenue
                                                                           8   Las Vegas, Nevada 89119                         Pittsburgh, Pennsylvania 15222
                                                                               Attorneys for EB Holdings II, Inc.
                                                                           9                                                   GHANDI DEETER BLACKHAM
                                                                                                                               SHARA L. LARSON, ESQ.
                                                                          10                                                   725 S. 8th Street, Suite 100
                                                                                                                               Las Vegas, Nevada 89101
ANDERSON, MCPHARLIN & CONNERS LLP




                                                                          11                                                   Attorneys for QXH II, Inc.
                                                                               ANDERSON, McPHARLIN & CONNERS LLP
                                                                          12
                                    (702) 479-1010 • FAX (702) 479-1025
                                       LAS VEGAS, NEVADA 89101




                                                                          13   /s/ Carleton Burch
                                         601 S. SEVENTH STREET




                                                                               CARLETON R. BURCH, ESQ.
                                                                          14   JANIECE S. MARSHALL, ESQ.
                                                 LAWYERS




                                                                               601 S. Seventh Street
                                                                          15   Las Vegas, Nevada 89101
                                                                               Attorneys for Illinois National Insurance
                                                                          16   Company
                                                               TEL




                                                                          17                                             ORDER

                                                                          18         IT IS SO ORDERED.

                                                                          19         Dated: January 7, 2021

                                                                          20

                                                                          21                                             UNITED
                                                                                                                         United  STATES
                                                                                                                                States   DISTRICT
                                                                                                                                       Magistrate    COURT JUDGE
                                                                                                                                                  Judge
                                                                          22

                                                                          23

                                                                          24

                                                                          25

                                                                          26

                                                                          27

                                                                          28

                                                                                                                              3                    Case No. 2:20-cv-02248-JCM-NJK
   2305483.1 05735-105-A
